Title: To Alexander Hamilton from Jeremiah Olney, 17 January 1791
From: Olney, Jeremiah
To: Hamilton, Alexander


Custom House Providence 17. Jany 1791.
Sir,
The ships Vigilant and Hope, belonging and bound to this place from foreign Ports, were by distress of weather obliged, on the 25. & 27 December, to put into New London, where they were admitted to an entry, and the duties secured to be there paid. They have since arrived here with their Cargoes; and I observe, by an estimate of the duties on that of the Vigilant, that none were demanded on half a barrel of oranges, two barrels of limes, one case of pickles and thirty Coconuts: as there is no exemption in the old, any more than in the new Collection law for those articles, I have uniformly collected the duty on all which have been imported into this district since my office was opened; but if it was the intention of the Legislature to lay it only on such articles of that kind as are brought into the United States for sale, it is necessary, for my future government, to have your opinion and instructions relative thereto, for tho’ I have constantly endeavoured, to the best of my knowledge, to act with the utmost impartiality; yet I have been repeatedly censured by the merchants for my strictness in executing the Revenue Laws; and the late instances respecting the above mentioned Ships at New London (where to ascertain the amount of the duties 7 &½ ⅌ cent was deducted from the Master’s account of the Hope’s Cargo, consisting of between six and seven thousand bushels of Salt) will I fear afford fresh cause of complaint; which, however unpleasing, I shall disregard while I have your approbation in the discharge of the trust reposed in me. But if I could avoid the former, without forfeiting the latter, it would give me great satisfaction; and this I imagine might be effected by an uniformity of practice in the Custom Houses throughout the Union. The desire of this alone, has prompted me to acquaint you with the above circumstances, without the most distant wish or intention of censuring the conduct of General Huntington, whom I highly respect and esteem. I beg leave Sir, to intreat your directions whether I must continue to demand the duty on Sweetmeats and Fruit not brought for Sale? And your opinion whether it is warrantable on any occasion (except to estimate the duties on part of a Cargo, destined to another district, in order to secure them by a temporary bond) to ascertain the quantity of any dutiable article, imported into the United States from a foreign Port, in any other way than by counting, measuring, gauging or weighing by the proper officer appointed for the purpose.
With the greatest respect and esteem   I have the honor to be, Sir   your most obedt & most huml servt.
Jereh Olney Collr
Alexr Hamilton, Esqr.Secry of the Treasury
